MEMORANDUM **
Jose Jorge Ortega-Villalobos appeals from the 42-month sentence imposed following his guilty-plea conviction for being a deported alien found in the United States, in violation of 8 U.S.C. § 1326(a). We have jurisdiction pursuant to 28 U.S.C. § 1291. We affirm, but remand to correct the judgment.
Ortega-Villalobos contends that the sentence is substantively unreasonable in light of the 18 U.S.C. § 3553(a) factors. We conclude that the district court did not procedurally err, and that the sentence is substantively reasonable. See Gall v. United States, — U.S. -, ---, 128 S.Ct. 586, 596-97, 169 L.Ed.2d 445 (2007); see also United States v. Carty, 520 F.3d 984, 991-94 (9th Cir.2008) (en banc), cert, denied sub nom. Zavala v. United States, - U.S. -, 128 S.Ct. 2491, 171 L.Ed.2d 780 (2008).
We remand to the district court with directions to correct the judgment of conviction to exclude the reference to 8 U.S.C. § 1326(b) because Ortega-Villalobos was convicted of only one crime. See United States v. Herreras-Blanco, 232 F.3d 715, 719 (9th Cir.2000) (remanding sua sponte to delete the reference to § 1326(b)).
AFFIRMED; REMANDED to correct judgment.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.